Citation Nr: 0724345	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for obesity.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for personality 
disorder, passive dependent personality with passive-
aggressive traits.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied the issues on appeal.  The veteran 
testified before the undersigned at a hearing held at the RO 
in July 2006.  At the hearing in July 2006, the veteran 
submitted additional medical evidence directly to the Board 
with a waiver of RO consideration of that evidence.  As such, 
the Board shall proceed.  See Thurber v. Brown, 5 Vet. App. 
119 (1993).


FINDINGS OF FACT

1.  Service connection for obesity and personality disorder 
was previously denied by a November 1974 rating decision.  
The appellant was informed of this decision, including his 
appellate rights, and he did not file a notice of 
disagreement within one year thereafter.

2.  The evidence received since the prior denial does not 
raise a reasonable possibility of substantiating the claims 
for service connection.

3.  The veteran is shown to have diastolic blood pressure 
readings predominantly under 100, and systolic blood pressure 
predominantly under 160, and he requires continuous 
medication for control of his blood pressure. 


CONCLUSIONS OF LAW

1.  New and material evidence not having been received to 
reopen the finally denied claims of entitlement to service 
connection for obesity and personality disorder, the claims 
remain denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the appellant was sent 
pre-adjudication notice regarding these claims by a May 2004 
letter.  This letter informed him of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as the Court's holding in Quartuccio, 
supra.

Thereafter, the Court issued a decision in the appeal of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the instant case, the May 2004 letter adequately notified the 
veteran on these points.  A February 2005 VCAA letter 
elaborated upon the evidence needed to support the 
hypertension claim.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The veteran was 
also accorded VA examinations in May 2004 and March 2005.  38 
C.F.R. § 3.159(c)(4).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Sanders v. Nicholson, (No. 06-7001) (Fed. Cir. May 16, 2007) 
(requiring VA to presume errors in VCAA notice to be 
prejudicial to appellant, and shifting burden to VA to 
demonstrate error was not prejudicial).  


New and Material Evidence to Reopen Claims for Service 
Connection.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Except in the case 
of simultaneously contested claims, notice of disagreement 
shall be filed within one year from the date of mailing of 
the notice of the result of the initial determination.  
38 U.S.C.A. § 7105.  Rating actions from which an appeal is 
not timely perfected become final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  However, despite 
the finality of a prior decision, a claim will be reopened 
and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

For claims filed on or after August 29, 2001, such as the 
appellant's, 38 C.F.R. § 3.156(a) provides that a claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Service connection was previously denied for obesity and 
passive aggressive character by a November 1974 rating 
decision, which also granted service connection for 
hypertension.  The veteran was notified of this decision 
later that month.  He did not file a notice of disagreement 
within one year thereafter.  Thus, this decision became 
final.  38 U.S.C.A. §§ 5108, 7105.

The relevant evidence of record at the time of the November 
1974 rating decision included two original claims for service 
connection, service medical records, and a September 1974 VA 
examination.  In denying the service connection claims, the 
RO noted that service medical records showed that the veteran 
was hospitalized in service from April to May 1973 for 
hypertension and obesity.  He stated that he had always been 
heavy, although no service entrance examination is on file.  
Weight was 207 lbs.  In January 1974, the veteran underwent 
psychiatric examination, and the diagnosis was personality 
disorder, passive-dependent personality, with passive 
aggressive traits and obesity.  Later in January 1974, the 
veteran was again hospitalized, and a Physical Evaluation 
Board deemed the personality disorder and obesity to have 
pre-existed service and to have not been aggravated during 
service over and beyond their natural progress.  On the VA 
examination, the veteran weighed 213 lbs., and there was no 
psychiatric diagnosis.  The RO determined that obesity and 
passive aggressive character were constitutional or 
developmental in nature and not a disability under the law.  

The evidence added to the record since the time of the 
November 1974 denials of service connection includes VA 
examinations in September 1979 and May 1981.  At the latter 
VA examination it was noted that the veteran was 5'6" and 
weighed 215 lbs., his highest weight in the preceding year 
having been 225 lbs.  He was said to be obese.  Outpatient VA 
treatment records showing treatment from October 2000 to 
March 2004 disclose that the veteran continues to struggle 
with obesity and has been advised a number of times to adhere 
to diet and exercise guidelines.  Beginning in December 2001, 
he received treatment for depressive disorder related to 
maladaptive health behaviors affecting general medical 
condition, leading to fears of an early demise and guilt over 
his children's concomitant loss of their father.  Beginning 
in November 2002, he received treatment for acute stress 
disorder related to his having been attacked by a dog in his 
work as a mail carrier.  May 2004 and March 2005 VA 
examinations, as well as a private physical in February 2005 
showed the veteran to weigh 270 lbs.  VA outpatient treatment 
records dated from November 2004 to May 2005 show continuing 
notations of obesity.  A July 2006 private medical record 
shows a continuing history of obesity.  

As noted, the appellant testified in July 2006 before the 
undersigned.  It was testified that the veteran had been 
hospitalized in service in part due to his weight problem and 
that during that time had followed a diet and worked painting 
rooms.  He had only had one period in his life lasting about 
a year when he had been successful in a weight loss program.  
He did not testify about his personality disorder, as such.    

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has carefully considered whether the evidence 
submitted to reopen the claims of service connection is new 
and material.  In order for the additional evidence to be new 
and material, 38 C.F.R. § 3.156(a) requires that it raise a 
reasonable possibility of substantiating a claim.  In the 
case of the instant claim for service connection for obesity, 
that would mean it tended to suggest that the veteran's 
obesity was a disability under the law.  Without underlying 
pathology, VA has not recognized obesity as a disease entity 
for purposes of compensation.  See 38 C.F.R. Part 4.  Nothing 
in the evidence submitted since the November 1974 rating 
decision indicates that the veteran's obesity is due to any 
cause other than dietary and lifestyle choices.  In the case 
of the claim for service connection for a personality 
disorder, because a personality disorder is specifically 
barred from service connection by 38 C.F.R. § 3.303(c), the 
additional evidence would have to suggest that the condition 
shown in service was not a personality disorder but was an 
acquired psychiatric disorder or that there was a 
superimposed disease or injury during service.  In this case, 
the evidence submitted since November 1974 does not suggest 
this but rather suggests new psychiatric diagnoses which have 
been medically related to post-service events and concerns.  
Accordingly, the evidence is not new and material, and the 
November 1974 denials of service connection remain final.  38 
C.F.R. § 3.156(a).  The benefit of the doubt rule is not for 
application because the preponderance of the evidence is 
against these claims.  38 U.S.C.A. § 5107.  The Board 
stresses that its decision herein does not bear on any claim 
the veteran may wish to file for service connection for an 
acquired psychiatric disorder. 


Increased Rating for Hypertension.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Under Diagnostic Code 7101, for the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assigned 
when diastolic blood pressure is predominantly 100 or more, 
systolic blood pressure is predominantly 160 or more, or 
there is a history of diastolic blood pressure at 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  
A 20 percent evaluation is assigned when diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  Id.  A maximum 60 percent evaluation is assigned when 
diastolic pressure is predominantly at 130 or more.  Id.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, while isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  

Service connection for hypertension was granted by the 
November 1974 rating decision based on service medical 
records showing hypertension and VA examination showing a 
diagnosis of hypertension.  

September 1979 VA examination showed a diagnosis of labile 
blood pressure by history.  May 1981 VA examination showed a 
diagnosis of borderline hypertension.  VA treatment records 
disclose the veteran's treatment for hypertension and other 
conditions.  In November 2004, blood pressure was 110/80.  A 
private February 2005 blood pressure reading was 146/92.  
March 2005 VA examination showed blood pressure to be 150/90 
on three different readings.  A July 2006 letter from the 
veteran's private physician showed that the history of 
hypertension continued, with an indication that diuretics 
were an essential component of his antihypertensive 
treatment, and resulted in frequent urination.  A statement 
from the veteran's supervisor in July 2006 indicated that his 
frequent bathroom breaks jeopardized his employment with the 
postal service.  

As noted, the veteran testified before the undersigned in 
July 2006.  He testified that he saw a private physician for 
his hypertension very 6 months and saw his VA physician every 
8 months.  He stated that he had headaches and frequent 
urination due to his hypertension and its medication.  He 
felt that this made his job very difficult but conceded that 
as of the hearing, he had been able to continue in his job.  

The treatment records and examinations in this case thus show 
that diastolic blood pressure is predominantly under 100.  
Systolic blood pressure is predominantly under 160, and the 
veteran requires continuous medication for control.  The 
Board finds that the veteran's hypertension most closely 
resembles the criteria for a 10 percent evaluation under 
Diagnostic Code 7101 for diastolic blood pressure 
predominantly 100 or more, or a history of diastolic blood 
pressure at predominantly 100 or more that requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  The Board therefore also finds 
that diastolic pressure is not shown to be predominantly 110 
or more, and systolic pressure is not shown to predominantly 
200 or more to warrant a higher, 20 percent evaluation.  Id.  
The Board has considered the representative's request at the 
hearing to consider the veteran's headaches and frequent 
urination when rendering the decision on this issue.  
However, the rating schedule does not contemplate these 
symptoms, as such, as part of hypertension.  38 C.F.R. Part 
4, Diagnostic Code 7101.  Should the veteran feel that these 
symptoms rise to the level of disability, he may wish to file 
a claim for secondary service connection for headaches or 
frequent urination.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
hypertension has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of disabilities.  The Board is 
sympathetic to the veteran's concern that his job is made 
difficult by headaches and the frequent need to use the 
bathroom, but finds that he has risen to those challenges 
effectively.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an increased disability 
evaluation for hypertension.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b). 


ORDER

The appeal is denied as to all issues.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


